Beatty, C. J., dissenting.
I dissent. There was no demand in writing for a change of the place of trial ever filed by the defendants, or either of them; and such demand has more than once been held by this court to be essential to the validity of an order changing the place of trial. (Code Civ. Proc., sec. 396; Estrada v. Orena, 54 Cal. 407; Byrne v. Byrne, 57 Cal. 348.)
*18Unless these decisions are to be reversed the order appealed from should be reversed.
As to the point discussed in the opinion of the court I concur in the main in the views expressed by Justice Paterson; but, for the reason above stated, I must dissent from the judgment of affirmance.